Case 1:19-cv-00200-JJM-PAS Document 41 Filed 04/14/20 Page 1 of 4 PagelD #: 571

RICHARD FERREIRA
Plaintiff, Pro se

“Ve

TOWN OF LINCOLN, Et al.
Defendants

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

Civil Docket No: 7
1:19-cv- 00200- JJM= PAS”

 

PLAINTIFF'S AFFIDAVIT IN SUPPORT OF THE
MOTION FOR ALTERNATIVE DISPUTE RESOLUTION
PLAN ORDERED BY THE COURT, AND MOTION FOR
COURT ORDERED RETURN OF $25, 997.39 SEIZED
FROM THE PLAINTIFF

NN Ne? Ne

 

I, Richard Ferreira, on oath, pursuant to 28 USCS, §1746, state:

That, I am the named Plaintiff in the above entitled action.
That, at approximately 0500 hours/Am to 0515 hours/Am, on the
morning of April 29, 2016, while staying at.a hotel in the
town of Lincoln, Rhode Island, there was a knock at the door
of my hotel room. |

That, upon hearing the knock, I walked to the door, opened it
up, and two men claiming to be hotel employees, attempted to
rob me.

That, the robbery was botched, and turned into one of the men,
shooting me twice, and, I almost died.

That, Lincoln Police Department, (LPD), and Rhode Island State
Police, (RISP), responded, and investigated the matter.

That, during the course of the invsetigation, a sum of $67,000.00,

was taken from the SUV I had arrived at the hotel in.
Case 1:19-cv-00200-JJM-PAS Document 41 Filed 04/14/20 Page 2 of 4 PagelD #: 572

10.

11.

12.

13.

2
That, the $67,000.00, were profits from the previous, weeks of
gambling in Connecticut, and Rhode Island, (RI).
That, both the LPD, and RISP, denied taking any money from me,
the hotel room, or, the SUV, initially.
That, the harder I fought to. get someone to tell me where my
$67,000.00 went, the more denials I received. |
That, one day, I.filed this lawsuit, prior to the 3 year
Statute of limitations running out. .
That, between March 1, 2019, and April 31, 2019, I had the
access to a telephone and called LPD Detective Sean Gorman,
and again, initially received the usual denials of any knowledge
where my $67,000.00, disappeared to. At in point in that prison
telephone recorded call, Sean Gorman, simply said, "...the
State Police took. your money..." This conversation is the crux
of the Protective Order, granted by the United States District
Court, (USDC), in this case, on March 23, 2020.
That, in the past 75 days, I have received several pieces of
documentation thru Discovery, from the RISP, including the
attached EXHIBIT-1, RISP Inventory Records.
That, Exhibit-1, lists the following sums of money seized from
my hotel room or the SUV, that total $25,997.39: |

(A). $20.12;
(B). $23,040;
(Cc). $25.00;
(D). $2,210.00;
(E). $699.27;
(F). $3.00.
Case 1:19-cv-00200-JJM-PAS Document 41 Filed 04/14/20 Page 3 of 4 PagelD #: 573

3

14. That, obviously, I did have money taken from me, my hotel room,
and SUV, on April 29, 2016, as proven by the attached Exhibit-1.
The money was taken by legal warrant it would appear, but,
nevertheless, was taken by the several named Defendants, all
of whom initially denied taking any money from me whatsoever.

15. That, the sheer fact that Exhibit-1 demonstrates $25,997.39,

| was taken from me, my hotel room, or SUV, would provide more
than prima facia proof, that, I had the total sum of $67,000.00,
‘which cannot now, be found, nor accounted for by the Defendants.

16. That, I have no outstanding wants or warrants in the United
States or RI; no outstanding legal debts that have been levied
against me by a judicial court, or officer thereof; no outstanding
criminal investigation pending against me, that I am aware of,
on the date of this affidavit, which would warrant the RISP
to continue to keep my $25,997.39.

17. That, the RISP, has, since April 29, 2016, had my $25,997.39,
and have deprived me of that money, and the ability to increase
my standard of living with it, after I pay taxes on it. To
continue to keep my money without valid and legal cause, is
Conversion of Property; Financial Interference; a Failure To
Comply With The Laws Of RI, and the United States to return
the money at the conclusion of the case. Surely the case is
over, it's been four years, and the continued seizure of the
money serve no purpose, other than to deprive me of the
ability of investing, and, otherwise spending the money as I
see fit, within the limits of the law.

18. That, the return of the $25,997.39, is a beginning to closure

 

 
Case 1:19-cv-00200-JJM-PAS Document 41 Filed 04/14/20 Page 4 of 4 PagelD #: 574

19.

20.

in this matter. .

That, the remaining amount of the $67,000.00, can be obtained
thru Alternate Dispute Resolution Plan, as obviously the money
did exist; its denial of existence by the Defendants, is
tantamount to consciousness of guilt; its partial recovery

only affirms the presence of money to begin with; the finger
pointing of Detective Gorman, is consistent with a falling out
among those who initially stole the money; the ongoing failure
to return the money, (absent a valid legal reason that this USDC
can review, and verify), is consistent with bad police work,

(i-e., refusing to return stolen property to its owner), and

consistent with the frame of mind that took the money to begin

with, then lied about having it altogether. These and other

facts make this case ripe for Alternate Dispute Resolution.

That, absent a showing as to why the money should not be returned

to me, the sum of $25,997.39, by the RISP, I have motioned for

‘the return of that sum of money to me at this time. Or in the

alternative, Partial Summary Judgment Ordering The Return Of
1}
The Sum Of $25,997.39 To The Plaintiff’ Signed under the pains

and penalties of perjury on this date, April 2, 2020.

KEEL abs.

Ridhard F Ferreira
Pro se

P.O. Box-8000
Shirley, MA. 01464

 

1/There is no genuine material fact outstanding to my -knowledge. The money is
clearly mine; clearly taken by the RISP; clearly in possession of the RISP without
a legally valid reason at this time; and should clearly be returned to me. I
could see no reason to file a Memorandum of Law in support of this Motion, but
will if directed to do so by the USDC. I didn't want to take up the time of the
court.

 

 
